Writ of certiorari sustained, determination of the common council of the city of Lackawanna in rejecting the relator’s claim annulled and set aside, with ten dollars costs and disbursements to the relator, upon the ground that no question of fact is presented by the return, and that upon the undisputed facts stated in the petition and moving papers the relator is entitled to have his claim audited and allowed, and the claim is remitted to the common council with directions to audit and allow the same. All concur.